UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. S4 18 CR 905- LTS

SHUAI SUN,

                 Defendant.

-------------------------------------------------------x


                                    MEMORANDUM OPINION AND ORDER


                 Defendant Shuai Sun (“Mr. Sun” or “Defendant”) is charged, in the above-

captioned one count indictment, with conspiring to commit money laundering in violation of 21

U.S.C. § 1956(h). (See Docket Entry No. 13.) On November 20, 2019, Defendant filed a

motion to suppress evidence, specifically $350,000 in U.S. Currency and a money counter, found

in a suitcase and a backpack recovered from a vehicle the Defendant was driving on August 14,

2018. (See Docket Entry No. 90.) The Government filed its Opposition on December 9, 2019.

(See Docket Entry No. 96, “Opp.”.) The Defendant filed his Reply on January 13, 2020. (See

Docket Entry No. 110.)

                 The Court has considered carefully the parties’ submissions and, for the following

reasons, the Defendant’s motion to suppress is denied in its entirety.



                                                 BACKGROUND


                 The Defendant has not proffered an affidavit or sworn statement with respect to

the events surrounding the seizure of the evidence he is seeking to suppress. The Government


SUN - MOT. TO SUPPRESS.DOCX                                VERSION FEBRUARY 3, 2020                1
has proffered a DPS Incident Report (“Trooper Report”), and a “Georgia State Patrol Voluntary

Disclaimer of Interest and Ownership” form (the “Disclaimer Form”) which was signed by the

Defendant. (See Opp. Exhibits C-D). The following undisputed facts are taken from these

proffers.

               On August 14, 2018, Georgia State Trooper B.P. Howerton observed a white

GMC Terrain (the “Vehicle”) traveling at a speed that appeared to be faster than the posted speed

limit. The trooper got behind the Vehicle and paced it at 70 mph in a 60-mph construction zone.

The trooper subsequently conducted a traffic stop, approached the passenger side of the Vehicle

and asked the driver, Mr. Sun, for his license and proof of insurance. Mr. Sun stated that the

vehicle was rented in the name of the passenger, Darren Hingyee Li (“Li”). Li informed the

trooper that he was not driving because he was eating. Upon verifying their identities, the

trooper asked Mr. Sun to step out of the Vehicle. After conversing, the trooper asked Mr. Sun

for consent to search the Vehicle. Mr. Sun directed the trooper to ask Li for consent because Li

had rented the vehicle. When the trooper asked Li for consent to search the Vehicle, Li gave

permission.

               During his search, the trooper located a suitcase and a backpack in the cargo area

of the Vehicle containing $350,000 in U.S. currency and a money counting machine. When the

trooper asked Li and Sun whom the luggage belonged to, they both denied any knowledge of the

luggage or its contents. Li and Sun each subsequently signed a voluntary disclaimer of interest

and ownership of the luggage and its contents. (See Disclaimer Form.)



                                           DISCUSSION




SUN - MOT. TO SUPPRESS.DOCX                      VERSION FEBRUARY 3, 2020                           2
               Mr. Sun moves to suppress the evidence seized from the Vehicle, arguing that it

was obtained as a result of a search that violated the Fourth Amendment to the Constitution of

the United States. The Fourth Amendment guarantees citizens the “right . . . to be secure in their

. . . effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. To establish

standing to bring a Fourth Amendment challenge to a vehicle search, a defendant must

demonstrate that he had a legitimate expectation of privacy in the vehicle. See Minnesota v.

Olson, 495 U.S. 91, 95 (1990). A legitimate expectation of privacy exists where the defendant

has a subjective expectation of privacy that society is prepared to recognize as reasonable. See

id. at 95-96. “The law is clear that the burden on the defendant to establish standing is met only

by sworn evidence, in the form of affidavit or testimony, from the defendant or someone with

personal knowledge.” United States v. Montoya-Eschevarria, 892 F. Supp. 104, 106 (S.D.N.Y.

1995); see also United States v. Smith, 621 F.2d 483, 487-88 (2d Cir.1980) (defendants had no

reasonable expectation of privacy in the trunk of a car where they did not assert ownership of the

car, knowledge of trunk's contents, or access to trunk).

                The Government argues that Mr. Sun lacks standing to challenge the search of

the Vehicle because he did not submit an affidavit or sworn declaration asserting that he had

rights in the Vehicle’s contents that were violated. See Opp at 6. The Court agrees. Without an

affidavit attesting to facts demonstrating a basis for Mr. Sun’s subjective expectation of privacy

in the contents of the Vehicle, the Court finds that Mr. Sun has failed to meet his burden of

establishing standing to bring a Fourth Amendment challenge.

               Furthermore, the undisputed facts in the record demonstrate that Mr. Sun does not

have standing to challenge the search of the Vehicle because he did not have a reasonable

expectation of privacy in the Vehicle. Generally, there is a well settled notion that “non-owner




SUN - MOT. TO SUPPRESS.DOCX                       VERSION FEBRUARY 3, 2020                           3
passengers cannot bring a Fourth Amendment challenge to a search of the interior of a vehicle

because they do not possess a reasonable expectation of privacy in a vehicle that is not their

own.” United States v. Bulluck, No. 09 CR. 652 (PGG), 2010 WL 1948591, at *11 (S.D.N.Y.

May 13, 2010) (citing Rakas v. Illinois, 439 U.S. 128, 148 (1978) (non-owner passengers in a

private automobile do not have reasonable expectation of privacy and thus could not contest to a

search of the glove compartment and the area beneath the seats)). Furthermore, where the

defendant is driving a vehicle that he did not rent, the “authorized renter's permission is not

determinative of whether a defendant has a reasonable expectation of privacy” in the vehicle.

United States v. Lyle, 919 F.3d 716, 730 (2d Cir. 2019), cert. denied, No. 19-5671, 2020 WL

129668 (U.S. Jan. 13, 2020).

               To determine whether a defendant had a subjective expectation of privacy, courts

look to whether the defendant had a right to exclude others from the property at issue. See Byrd

v. United States, 138 S. Ct. 1518, 1527 (2018) (“‘one who owns or lawfully possesses or controls

property will in all likelihood have a legitimate expectation of privacy by virtue of the right to

exclude.’”). The undisputed facts in the record demonstrate that Mr. Sun did not possess a

subjective expectation of privacy in the Vehicle because, when asked for consent to search, Mr.

Sun disclaimed authority to exclude the trooper from the Vehicle’s interior. Moreover, Mr. Sun

signed the Disclaimer Form in which he voluntarily waived and disclaimed any interest in the

evidence seized. (See Opp. Ex. D.)

               The Defendant attempts to establish standing by arguing that, because he was

seized within the meaning of the Fourth Amendment when the trooper stopped the Vehicle, he

has standing to challenge the seizure of evidence that followed from his detention. In making

this argument, Defendant improperly relies on the Supreme Court’s decision in Brendlin v.




SUN - MOT. TO SUPPRESS.DOCX                       VERSION FEBRUARY 3, 2020                           4
California, which establishes the narrow principle that a passenger in a vehicle stopped by the

police is deemed “seized” under the Fourth Amendment and has standing to challenge the

constitutionality of the detention. 551 US 249 (2007). Brendlin does not stand for the

proposition that merely by virtue of such a seizure, rather than a showing of a legitimate

expectation of privacy, a non-owner driver is entitled to challenge the search of an automobile.

See, e.g., United States v. Santillan, 902 F.3d 49, 62 (2d Cir. 2018), cert. denied, 139 S. Ct. 1467

(2019) (finding that although passenger in a vehicle from which police seized incriminating

evidence had “standing to challenge the prolongation of the traffic stop . . . he lacked standing to

challenge the search of the car because he had no reasonable expectation of privacy” in the

vehicle.) Therefore, on the basis of the facts available on the record and in the absence of a

sworn statement proffered by the Defendant, the Court finds that Mr. Sun has failed to make the

requisite demonstration of standing to challenge the search of the Vehicle or suppress the

evidence seized under the Fourth Amendment.

               Because the Defendant’s motion to suppress fails for lack of standing, the Court

will not address the parties’ arguments concerning the lawfulness of the traffic stop, the validity

of the consent provided to search the Vehicle, or the need for an evidentiary hearing.




SUN - MOT. TO SUPPRESS.DOCX                       VERSION FEBRUARY 3, 2020                            5
                                          CONCLUSION

               The Court denies the Defendant’s Motion to Suppress in its entirety. The parties

are directed to provide the Court with a status update during the next pre-trial conference, which

is scheduled to take place on March 18, 2020.

               This Memorandum Order resolves Docket Entry No. 90.




               SO ORDERED.

Dated: New York, New York
       February 3, 2020

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




SUN - MOT. TO SUPPRESS.DOCX                      VERSION FEBRUARY 3, 2020                            6
